Exhibit 10.34

[Date]

[Name of Executive]

 

RE: Deferral of compensation to satisfy the requirements of Section 162(m)

Dear [Name of Executive]:

Reference is made to Section 162(m) of the Internal Revenue Code of 1986, as
amended (as from time to time in effect and together with the regulations
thereunder, “Section 162(m)”). With some exceptions and subject to the rules
under Section 162(m), the deductibility for federal income tax purposes of
compensation paid to any “covered employee” of a public corporation is limited
by Section 162(m) to $1 million in any year. Under current law, the term
“covered employee” includes only certain named executive officers of the
corporation who are in office at the end of the corporation’s taxable year.

Please be advised that Hanover retains the right to elect to defer any payment
to you under the [specify award] (the “Award”) of even date herewith that
Hanover reasonably anticipates would not be deductible by reason of
Section 162(m) if paid as scheduled. Hanover expects to make any such election
in accordance with the Section 162(m)-related deferral provisions of the
Treasury Regulations under Section 409A of the Code such that the deferred
amounts would be payable to you, in a manner that complies with those
provisions, after you have ceased to be subject to the Section 162(m)
limitations. In connection therewith, Hanover reserves the right to amend the
terms of the Award, in connection with any such deferral, to conform them to the
requirements of Section 409A of the Code to the extent Hanover in its discretion
determines such amendments, if any, to be necessary. The election to defer shall
be made by the Compensation Committee of the Board of Directors of The Hanover
Insurance Group, Inc.

Please indicate your acknowledgment of and consent to the foregoing, effective
as of the date first set forth above, by executing the enclosed copy of this
letter in the space indicated below and returning that fully executed copy to my
attention. Your consent and acknowledgment are a condition to the effectiveness
of the Award.

 

The Hanover Insurance Group, Inc. By:      

 

Consented to and acknowledged:    [Executive]